The separate estate of a married woman was chargeable in equity for the payment of a debt contracted by her for the benefit of such estate before the passage of the act of 1860, protecting and enlarging the rights of married women. (Yale v. Dederer,22 N Y, 450; Owen v. Cawley, 36 id., 600; Robbins v.Dillaye, 37 id., 35.) Since the passage of that statute, such debts may generally be recovered out of such separate property, in like manner as if the wife were sole. *Page 594 
In the present case the only question is, whether the defendant contracted the debt or whether it was the debt of the husband. This question arises upon the exception taken by the defendant's counsel to the denial of a motion for a nonsuit, and to the finding of the fact that the debt was contracted by the husband as agent for the defendant, and on her behalf. It was undisputed that the debt was for the benefit of the separate estate of the wife. The sole question is, whether it was contracted by the husband on his own account, or as agent for and on account of his wife. The case shows that the defendant was owner, in her own right, of a leasehold interest, for a term of years, of a lot upon Broadway in the city of New York. That her husband made a contract, in his own name, with the plaintiff's assignor for the erection of a building thereon, for the sum of $17,400. That the building was erected under the contract, and the contract price paid principally from means procured by the appellant, from and by encumbrances placed by her upon her separate estate. That before the completion of the building, the appellant leased the premises for the term of seven years, and in the lease covenanted to erect and complete a building thereon in precise accordance with that specified in the contract. The debt in question was for extra work done upon the building by direction of her husband. The above facts tended to show that the husband was acting in relation to the building with the knowledge and by the authority of the appellant, and justified the finding that he directed the work as her agent and on her behalf. It was, therefore, her debt in equity the same as though directed by herself. It is an elementary principle that where an agent contracts in his own name for an unknown principal, such principal is liable upon the contract to the same extent as though the contract was made in the name of the latter. The judgment appealed from must be affirmed.